           Case 1:19-cv-07136-LLS Document 113 Filed 05/06/21 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


   AMERICAN BROADCASTING
   COMPANIES, INC., DISNEY
   ENTERPRISES, INC., TWENTIETH
   CENTURY FOX FILM CORPORATION,
   CBS BROADCASTING INC., CBS STUDIOS                Case No.: 19-cv-7136-LLS
   INC., FOX TELEVISION STATIONS, LLC,
   FOX BROADCASTING COMPANY, LLC,
   NBCUNIVERSAL MEDIA, LLC,
   UNIVERSAL TELEVISION LLC, and OPEN
   4 BUSINESS PRODUCTIONS, LLC,

           Plaintiffs and Counterclaim-Defendants,

           v.

   DAVID R. GOODFRIEND and SPORTS
   FANS COALITION NY, INC.,

           Defendants and Counterclaim-Plaintiffs.




                       DECLARATION OF LAURA B. NAJEMY
                IN SUPPORT OF DEFENDANT DAVID R. GOODFRIEND’S
                        MOTION FOR SUMMARY JUDGMENT

       I, Laura B. Najemy, declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, as

follows:

       1.       I am an associate with the law firm of Orrick, Herrington & Sutcliffe LLP and

counsel of record for Defendants David R. Goodfriend and Sports Fans Coalition NY, Inc.

(“Defendants”) in the above-captioned matter. I am a member of good standing of the Bar of the

Commonwealth of Massachusetts and am admitted pro hac vice to practice before this Court. I

make this declaration based on my personal knowledge and, if called upon, could testify

competently thereto.

                                                1
         Case 1:19-cv-07136-LLS Document 113 Filed 05/06/21 Page 2 of 5




       2.      Attached hereto as Exhibit 1 is a true and correct copy of SFCNY’s Form

CHAR410, “Registration Statement for Charitable Organizations.”

       3.      Attached hereto as Exhibit 2 is a true and correct copy of the April 5, 2018

Application for Recognition of Exemption Under 501(c)(3) of the Internal Revenue Code and

Attachments.

       4.      Attached hereto as Exhibit 3 is a true and correct copy of the December 3, 2018

tax determination letter issued by the Internal Revenue Service to Sports Fans Coalition New York

(“SFCNY”).

       5.      Attached hereto as Exhibit 4 are true and correct copies of SFCNY’s 2019

CHAR500 and federal Form 990.

       6.      Attached hereto as Exhibit 5 is a true and correct copy of excerpts of the Internal

Revenue Service’s 2020 Instructions for Form 990.

       7.      Attached hereto as Exhibit 6 is a true and correct copy of SFCNY’s 2018 federal

form 990-EZ

       8.      Attached hereto as Exhibit 7 is a true and correct copy of the February 18, 2021

Expert Report of Thomas J. Raffa, CPA.

       9.      Attached hereto as Exhibit 8 is a true and correct copy of the March 18, 2021

Rebuttal Expert Report of Thomas J. Raffa, CPA.

       10.     Attached hereto as Exhibit 9 is a true and correct copy of the February 18, 2021

Expert Report of Gregory J. Nachtwey.

       11.     Attached hereto as Exhibit 10 is a true and correct copy of GRF CPAs & Advisors’

Independent Auditor’s Report for the Year Ending December 31, 2019.




                                                2
          Case 1:19-cv-07136-LLS Document 113 Filed 05/06/21 Page 3 of 5




         12.    Attached hereto as Exhibit 11 is a true and correct copy of GRF CPAs & Advisors’

Independent Auditor’s Report for the Year Ending December 31, 2020.

         13.    Attached hereto as Exhibit 12 is a true and correct copy of excerpts from the

transcript of the December 18, 2020 Deposition of David R. Goodfriend.

         14.    Attached hereto as Exhibit 13 is a true and correct copy of excerpts from the

transcript of the April 12, 2021 Deposition of Gregory J. Nachtwey.

         15.    Attached hereto as Exhibit 14 is a true and correct copy of SFCNY’s March 4,

2019 Grant Request to the Open Society (Soros) Foundation.

         16.    Attached hereto as Exhibit 15 is a true and correct copy of B+C Staff, “The Five

Spot: David Goodfriend,” Next TV (last visited Apr. 29, 2021), https://www.nexttv.com/news/the-

five-spot-david-goodfriend.

         17.    Attached hereto as Exhibit 16 is a true and correct copy of “Locast surpasses 2.3

million users seeking to stream their local TV channels for free.,” Global News Wire (Jan. 19,

2021),         https://www.globenewswire.com/en/news-release/2021/01/19/2160732/0/en/Locast-

surpasses-2-3-million-users-seeking-to-stream-their-local-TV-channels-for-free.html;

         18.    Attached hereto as Exhibit 17 is a true and correct copy of Drew FitzGerald,

“Streaming Service Challenges Broadcasters with Free TV Feeds,” The Wall Street Journal (Jul.

1, 2019), https://www.wsj.com/articles/streaming-service-challenges-broadcasters-with-free-tv-

feeds-11561986187.

         19.     Attached hereto as Exhibit 18 is a true and correct copy of Locast, “About” (last

visited Apr. 29, 2021), https://www.locast.org/news/about/.




                                                 3
           Case 1:19-cv-07136-LLS Document 113 Filed 05/06/21 Page 4 of 5




       20.     Attached hereto as Exhibit 19 is a true and correct copy of Locast, “Locast White

Paper” (last visited Apr. 29, 2021), https://www.locast.org/news/press-releases/locast-white-

paper/ and “Locast: Non-Profit Retransmission of Broadcast Television” (Jun. 2018).

       21.     Attached hereto as Exhibit 20 is a true and correct copy of Sarah Barry James,

“Lawyers: Legal forecast uncertain for broadcast streaming service Locast,” (Oct. 4, 2018),

https://www.spglobal.com/marketintelligence/en/news-

insights/trending/82_enplx5zqr7glmm90hmg2.

       22.     Attached hereto as Exhibit 21 is a true and correct copy of Rex Crum, “For cord-

cutters, Locast offers 40 broadcast channels. But could legal action be around the corner?,” (Jun.

24, 2019), https://www.mercurynews.com/2019/06/24/cord-cutters-get-another-choice-with-tv-

streamer-locast/.

       23.     Attached hereto as Exhibit 22 is a true and correct copy of an August 24, 2018

email from David Goodfriend to Peter Ward, which is bates stamped SFCNY-000042549.

       24.     Attached hereto as Exhibit 23 is a true and correct copy of excerpts from the

transcript of the April 13, 2021 Deposition of Jack N. Goodman.

       25.     Attached hereto as Exhibit 24 is a true and correct copy of TV Insider, “The Cord

Cutter’s     Guide   to   Watching     Broadcast     TV     for   Free,”    (Mar.    28,    2021)

https://www.nbcrightnow.com/lifestyles/entertainment/thecord-cutter-s-guide-to-watching-

broadcast-tv-for-free/article_def30577-8bae-59bc-a319-cf93e4266c7d.html.

       26.     Attached hereto as Exhibit 25 is a true and correct copy of Nicole Nguyen,

“Streaming vs. Cable: How to Save Money Watching Live TV,”                      (Jan. 31, 2021)

https://www.wsj.com/articles/streaming-vs-cable-how-to-save-money-watching-live-tv-

11612101600.


                                                4
        Case 1:19-cv-07136-LLS Document 113 Filed 05/06/21 Page 5 of 5




       27.    Attached hereto as Exhibit 26 is a true and correct copy of Cord Cutters News,

“How to watch local channels without cable in 2020,” (last accessed May 3, 2021),

https://www.cordcuttersnews.com/how-to-watch-local-channels/.

       28.    Attached hereto as Exhibit 27 is a true and correct copy of a February 19, 2019

pledge acknowledgement letter from David Goodfriend to Robert McAllan, which is bates

stamped SFCNY-000022796.

       I declare under penalty of perjury that the foregoing is true and correct.


Executed on: May 6, 2021                                             /s/ Laura B. Najemy
Needham, Massachusetts                                               Laura B. Najemy




                                                 5
